—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered October 31, 1994, which, inter alia, directed the New York State Department of Social Services ("DSS”) to process applications prepared by the New York City Human Resources Administration ("HRA”) seeking interim relief for plaintiffs in the above-captioned matter, unanimously affirmed, without costs.
The order of the IAS Court does not place HRA in a position adverse to its principal, DSS. DSS already processes applications submitted by legal services organizations and community-based organizations, and even took part in drafting the application form for interim relief in this matter. In addition, DSS does not object to HRA’s referral of families to those organizations, and DSS routinely grants most such applications. Under the IAS Court’s order, HRA may prepare and submit applications only for families requesting such relief; the decision on whether or not to grant the application rests *328solely with DSS, and HRA is expressly prohibited from challenging a denial or advocating on behalf of the family. Furthermore, HRA may prepare applications only where a family would otherwise be evicted due to the unavailability of an outside organization authorized to submit such applications. Therefore, the IAS Court properly exercised its equitable power in requiring DSS to consider applications prepared by HRA under the delineated, narrow circumstances. Concur— Milonas, J. P., Wallach, Ross and Mazzarelli, JJ.